United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1349
                                   ___________

Steven M. Maus,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Brian N. Toder and                      *
Chestnut & Cambronne, P.A.,             * [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: October 18, 2010
                                Filed: October 25, 2010
                                 ___________

Before RILEY, Chief Judge, BYE and MELLOY, Circuit Judges.
                               ___________

PER CURIAM.

      Steven M. Maus appeals the district court's1 grant of summary judgment in
favor of Brian N. Toder and Chestnut & Cambronne, P.A. We affirm.

      The dispute giving rise to this action is an attorney's lien for unpaid attorney
fees in the amount of $81,778.93 held by the appellees on Maus's partnership
dissolution trust account. After a state court entered judgment for the lien and the


      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota, sitting in the District of Minnesota.
Minnesota Court of Appeals affirmed the judgment, Maus v. Galic, No. A06-1183,
2007 WL 1248160, at *2 (Minn. Ct. App. May 1, 2007), Maus brought this action in
federal court seeking an accounting; he also stated claims for usury, breach of
fiduciary duty, and an alleged violation of the Truth in Lending Act (TILA), 15 U.S.C.
§§ 1601-1667f. The district court concluded the claim for an accounting was barred
by the doctrine of collateral estoppel because of determinations made in the Minnesota
state court proceedings; the district court further concluded the claims for usury,
breach of fiduciary duty, and the alleged TILA violation either failed on the merits or
were time-barred. Maus v. Toder, 681 F. Supp. 2d 1007, 1013-19 (D. Minn. 2010).

      Having carefully reviewed the record de novo, as well as the parties' briefs, we
affirm for the reasons stated by the district court in its thorough and well-reasoned
decision. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-